Order entered November 13, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01181-CV

                               JAMES H. GENTRY, Appellant

                                               V.

                              BENJAMIN N. SMITH, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-03888-2018

                                           ORDER
       Before the Court is appellee’s motion to strike appellant’s brief for failure to cite to the

record. In light of the Court’s November 5, 2018 letter informing appellant his brief fails to

comply with the briefing requirements of the rules of appellate procedure and directing him to

file a compliant brief, we DENY the motion.


                                                       /s/   DAVID EVANS
                                                             JUSTICE